      Case 1:19-cr-00374-JMF Document 83 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                     :
UNITED STATES OF AMERICA             :       FOURTH SUPPLEMENTAL
                                     :       PROTECTIVE ORDER
     - v. -                          :
                                     :       19 Cr. 374 (JMF)
MICHAEL AVENATTI,                    :
                                     :
                    Defendant.       :
                                     :
- - - - - - - - - - - - - - - - - - -x

           WHEREAS on September 24, 2019, the Court entered an

Amended Protective Order, which was executed by the defendant

and defense counsel Dean Steward, Esq. (Dkt. No. 22);

           WHEREAS on December 3, 2019, the Court entered a

Supplemental Protective Order, which was executed by defense

counsel Thomas D. Warren, Esq., and Daniel Dubin, Esq. (Dkt.

No. 32);

           WHEREAS on February 24, 2020, the Court entered a

Second Supplemental Protective Order, which was executed by

defense counsel Mariel Colon Miro, Esq. (Dkt. No. 40);

           WHEREAS on February 26, 2020, the Court granted

Mr. Steward’s motion to withdraw from the case (Dkt. No. 41);

           WHEREAS on August 7, 2020, Robert M. Baum, Esq., was

appointed in this case to represent the defendant and the Court

granted Mr. Warren and Mr. Dubin’s motion to withdraw from the

case (Dkt. No. 73);

           WHEREAS on August 10, 2020, the Court granted
         Case 1:19-cr-00374-JMF Document 83 Filed 08/25/20 Page 2 of 3




Ms. Miro’s motion to withdraw from the case (Dkt. No. 77);

            WHEREAS on August 13, 2020, the Court entered a Third

Supplemental Protective Order, which was executed by Mr. Baum

(Dkt. No. 78);

            WHEREAS on August 21, 2020, defense counsel Andrew J.

Dalack entered a notice of appearance as additional counsel for

the defendant (Dkt. No. 79);

            IT IS HEREBY agreed, by and between the United States

of America, Audrey Strauss, Acting United States Attorney, by

Matthew D. Podolsky and Robert B. Sobelman, Assistant United

States Attorneys, of counsel, and Mr. Dalack, counsel for the

defendant, that Mr. Dalack is and shall be bound by the terms of

the Amended Protective Order, which is incorporated by reference

herein, as if he was an original signatory thereto.

Dated:      New York, New York
                   25
            August ___, 2020

                              SO ORDERED:


                                 _______________
                                               ____________
                              _________________________________
                                            JESS
                                              S E M. FURMAN
                              THE HONORABLE JESSE
                                 TED STATES DISTRICT JUDGE
                              UNITED
                              SOUTHERN DISTRICT OF NEW YORK




                                      2
      Case 1:19-cr-00374-JMF Document 83 Filed 08/25/20 Page 3 of 3




           Acknowledgement of Amended Protective Order

     I, Andrew J. Dalack, Esq., have read and reviewed the
Amended Protective Order entered on September 24, 2019, in the
case of United States v. Avenatti, 19 Cr. 374 (JMF), I
understand it, I have conferred with my client, Michael
Avenatti, about it, and I acknowledge that I am and shall be
bound by the Order.


                     _____________________________________
                     Andrew J. Dalack, Esq.
                     Attorney for Michael Avenatti




                                   3
